DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term(s) “for” and “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-3, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over Tehrani et al (U.S. Patent Application Publication Number: US 2008/0288015 A1 hereinafter “Tehrani”- APPLICANT CITED) in view of Scheiner et al (U.S. Patent Number: US 6415183 B2 hereinafter “Scheiner”- APPLICANT CITED)
Regarding claim 1, Tehrani teaches an implantable medical device (e.g. 100 Fig. 1, [0024]) comprising:
a lead (e.g. 120 Fig 1) including a first electrode and a second electrode (e.g. 135, 140 Fig 1)  spaced apart to form a bipolar electrode arrangement  configured to be implanted on or adjacent a diaphragm (e.g. [0024]); and
a component assembly (e.g. 110 Fig. 1) configured to be implanted on or adjacent the diaphragm and to electrically and mechanically couple to the lead, the component assembly including an electrical circuit structure (e.g. 150 Fig 1); wherein the electrical circuit structure (e.g. 150 Fig. 1)  is configured to: detect a cardiac event based on a signal sensed (e.g. [0024],[0028]), and deliver asymptomatic electrical stimulation therapy directly to the diaphragm through the bipolar electrode arrangement in response to the cardiac event (i.e. sense a cardiac rhythm, sensor senses irregular cardiac electrocardiogram, [ 0028], claim1, i.e. processor determines if the rate is high e.g. [0031]), and apply an electrical stimulation to at least one of the plurality of electrodes in a timed relationship relative to the detected cardiac event (i.e. adjust electrical stimulation to the diaphragm based on the cardiac rhythm e.g. [ 0028], claim 1).
 Tehrani does not specifically teach a third electrode, wherein the third electrode is spaced apart from either of the first electrode and the second electrode to form a 






Regarding claim 2, Tehrani in view of Scheiner teaches the invention as claimed and since Tehrani teaches that the third electrode is on the housing of the component assembly implanted near the diaphragm and the first and second electrodes are on the diaphragm, they teach that the third electrode and the one of the first electrode and the second electrode are spaced apart by at least 2 centimeters to form the unipolar electrode arrangement.
Regarding claims 3 and 5, Tehrani in view of Scheiner teaches the invention as claimed and Tehrani teaches that the wherein the electrical circuit structure comprises a sensing filter configured to receive the signal sensed through the unipolar electrode arrangement, and tuned to detect a cardiac event corresponding to an atrial and a ventricular event since they teach that the sensor senses irregular cardiac electrocardiogram (e.g. [0028],[0031], claim1).
Regarding claims 8 and 9, Tehrani in view of Scheiner teaches the invention as claimed and Tehrani teaches the asymptomatic electrical stimulation therapy is delivered in accordance with a diaphragmatic stimulation delay period which is derived from a plurality of cardia events that are detected by the electrical circuit structure. (Tehrani teaches that the sensor senses irregular cardiac electrocardiogram (e.g. [0028], claim1) and the processor determines if the rate is high (e.g. [0031] and adjusts electrical stimulation to the diaphragm based on the cardiac rhythm (e.g. [0028], claim1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 and 26-32 of U.S. Patent No. US 10335592 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current office action are directed to an implantable medical system comprising: a lead including a first and a second electrode spaced apart to form a bipolar electrode arrangement configured to be implanted on or adjacent a diaphragm; and a component assembly configured to be implanted on or adjacent the diaphragm and to electrically and mechanically couple to the lead, the component U.S. Patent No. US 10335592 B2.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 and 26-32 of U.S. Patent No. US 10315035 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current office action are directed to an implantable medical system comprising: a lead including a first and a second electrode spaced apart to form a bipolar electrode arrangement configured to be implanted on or adjacent a diaphragm; and a component assembly configured to be implanted on or adjacent the U.S. Patent No. US 10315035 B2 which are directed to an implantable medical system comprising a plurality of electrodes configured to be placed adjacent to or in direct contact with the diaphragm, and to enable the sensing of electrical cardiac activity through the diaphragm and the delivering of electrical stimulation to the diaphragm; and a circuit structure coupled to the plurality of electrodes and configured to: obtain sensed cardiac activity corresponding to one of sensed electrical cardiac activity  detect a cardiac event in a cardiac cycle based on the sensed cardiac activity, and apply an electrical stimulation to at least one of the plurality of electrodes in a timed relationship relative to the detected cardiac event. 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 9498625 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current office action are directed to an implantable medical system comprising: a lead including a first and a second electrode spaced apart to form a bipolar electrode arrangement configured to be implanted on or adjacent a diaphragm; US 9498625 B2 which are also directed to a fully implantable medical system comprising: bimodal electrode structure, placeable in contact with a selected surface region of a subject's diaphragm at a location out of contact with the subject's heart, and having one operating mode for sensing cardiac-cycle electrical activity discernible at the selected surface region, and another, independent, operating mode for applying asymptomatic electrical stimulation to the diaphragm at the selected surface region;  and electrical circuit structure operatively connected to the electrode structure for receiving therefrom information corresponding to the subject's cardiac-cycle electrical activity sensed by the electrode structure, and to deliver asymptomatic, cardiac-cycle-synchronized, electrical stimulation through the electrode structure to the diaphragm in a predetermined timed relationship.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 and 26-32 of U.S. Patent No. US 9968786 B2. Although the claims at issue are not identical, they are not patentably distinct from each the claims of the current office action are directed to an implantable medical system comprising: a lead including a first and a second electrode spaced apart to form a bipolar electrode arrangement configured to be implanted on or adjacent a diaphragm; and a component assembly configured to be implanted on or adjacent the diaphragm and to electrically and mechanically couple to the lead, the component assembly including an electrical circuit structure and a third electrode, wherein the third electrode is spaced apart from either of the first electrode and the second electrode to form a unipolar electrode arrangement with one of the first electrode and the second electrode; wherein the electrical circuit structure is configured to: detect a cardiac event based on a signal sensed through the unipolar electrode arrangement, and deliver asymptomatic electrical stimulation therapy directly to the diaphragm through the bipolar electrode arrangement in response to the cardiac event which is similar to U.S. Patent No. US 9968786 B2 which is also directed to an implantable medical system comprising: a sensing and stimulation structure configured to be coupled to a diaphragm of the subject, to sense cardiac activity through the diaphragm, and to deliver electrical stimulation to the diaphragm, and a circuit structure coupled to the sensing and stimulation structure, the circuit structure configured to receive sensed cardiac activity from the sensing and stimulation structure, to note a cardiac event in a cardiac cycle of the subject based on the sensed cardiac activity, and to apply, in response to the noted cardiac event, an electrical stimulation to the sensing and stimulation structure in a timed relationship to the noted cardiac event.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/395970. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current office action are directed to an implantable medical system comprising: a lead including a first and a second electrode spaced apart to form a bipolar electrode arrangement configured to be implanted on or adjacent a diaphragm; and a component assembly configured to be implanted on or adjacent the diaphragm and to electrically and mechanically couple to the lead, the component assembly including an electrical circuit structure and a third electrode, wherein the third electrode is spaced apart from either of the first electrode and the second electrode to form a unipolar electrode arrangement with one of the first electrode and the second electrode; wherein the electrical circuit structure is configured to: detect a cardiac event based on a signal sensed through the unipolar electrode arrangement, and deliver asymptomatic electrical stimulation therapy directly to the diaphragm through the bipolar electrode arrangement in response to the cardiac event which is similar to the claims of Application No. 16/395970 which is also directed to an implantable medical system comprising: a plurality of electrodes for sensing electrical cardiac activity through the diaphragm and delivering electrical stimulation to the diaphragm; and a circuit structure coupled to the plurality of electrodes and configured to: obtain sensed cardiac activity corresponding to sensed electrical cardiac activity, detect a cardiac event in a cardiac cycle based on the sensed cardiac activity, and apply an electrical stimulation to at least one of the plurality of electrodes in a timed relationship relative to the detected cardiac event. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.















While no prior art rejections have been applied for claims 4, 6 and 10, they are not indicated as allowable due to the double patenting rejections discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792